Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00510-CR

                                    Jonathan J. RODRIGUEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR5254
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: September 28, 2016

APPEAL DISMISSED

           Defendant pled guilty to sexual assault and was sentenced within the terms of a plea

bargain. Defendant timely filed a general notice of appeal. The trial court’s Certification of

Defendant’s Right of Appeal states this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by defendant; therefore, the trial court’s certification accurately reflects that defendant’s

case is a plea bargain case and defendant does not have a right of appeal. See TEX. R. APP. P.
                                                                                       04-16-00510-CR


25.2(a)(2). Accordingly, on August 15, 2016, this court issued an order stating this appeal would

be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

defendant has the right of appeal was made part of the appellate record. See Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       No amended certification has been filed; therefore, this appeal is dismissed.


                                                 PER CURIAM


Do not publish




                                               -2-